— Judgment, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on August 31, 1988, dismissing the petition, unanimously affirmed, without costs.
In this CPLR article 78 proceeding, wherein petitioner, a former police officer, sought an award of back pay for the period of his suspension from the police force, from February 9, 1987 to November 6, 1987, pending a trial on departmental charges, the court below dismissed the petition, finding that the respondent Police Commissioner had properly denied the award.
Under the unambiguous provisions of Administrative Code of the City of New York § 14-123, which provide that a suspended officer is entitled to back pay only if he has "not be[en] convicted by the commissioner of the charges so preferred”, petitioner’s conviction after trial, upon his plea of guilty, of two of the three charges preferred against him barred an award of back pay for the period of his suspension (Matter of O’Keefe v Murphy, 38 NY2d 563 [1976]; Brenner v City of New York, 9 NY2d 447 [1961]). Concur — Murphy, P. J., Ross, Ellerin, Smith and Rubin, JJ.